Case 19-11622-BFK        Doc 31    Filed 10/18/19 Entered 10/18/19 11:27:10            Desc Main
                                   Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION

IN RE:                                        )
                                              )
Giovanna Rose Reid                            )                      Case No. 19-11622-BFK
                                              )                      Chapter 7
       Debtor​,                               )
                                              )


                  ​MOTION TO REOPEN CASE FOR ENTRY OF DISCHARGE

       Giovanna Rose Reid, by counsel, hereby moves this Court to reopen her Chapter 7 case

for the purpose of filing her certification of completion of a post-petition financial management

course so that a discharge can be entered, and respectfully states as follows:

1.     The Debtor filed a voluntary petition under Chapter 7 on May 16, 2019.

2.     Debtor’s case was closed without discharge on September 19, 2019 for failure to file a

Certificate of Completion of Financial Management Course.

3.     Debtor has been going through an eviction which distracted her from timely completing

the course. The post-petition instruction course on personal financial management was

completed by Debtor on October 8, 2019.

       WHEREFORE, Debtor respectfully requests that this Court reopen the Debtor’s case so

that a discharge can be entered.
Case 19-11622-BFK       Doc 31    Filed 10/18/19 Entered 10/18/19 11:27:10           Desc Main
                                  Document     Page 2 of 2


                                                           Respectfully Submitted,

                                                           /s/ Ashvin Pandurangi
                                                           Ashvin Pandurangi, Bar #86966
                                                           AP Law Group, PLC
                                                           211 Park Ave.
                                                           Falls Church, VA 22046
                                                           Tel: (571) 969-6540
                                                           Fax: (571) 699-0518
                                                           Counsel for Debtor

                               CERTIFICATE OF SERVICE

       I hereby certify that I have this 18th day of October, 2019 served a true copy of the
foregoing Motion to Reopen Case by electronic mail and electronically pursuant to this Court’s
CM/ECF procedures to John P. Fitzgerald, III, U.S. Trustee, and to the Chapter 7 Trustee, Janet
M. Meiburger.

John P. Fitzgerald, III
ustpregion04.ax.ecf@usdoj.gov

Janet M. Meiburger
trustee@meiburgerlaw.com

                                                           /s/ Ashvin Pandurangi
                                                           Ashvin Pandurangi
